Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered October 14, 2003, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to the reduced charge of attempted robbery in the second degree and waived his right to appeal. The plea agreement included a sentence between two and four years, three years of postrelease supervision and County Court reserved decision on *766youthful offender treatment. After denying defendant’s request for youthful offender status, County Court sentenced defendant in accordance with the plea agreement to a prison term of 2V2 years, followed by three years of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. County Court conducted a thorough inquiry before accepting defendant’s guilty plea and appeal waiver, which were voluntary, knowing and intelligent, and defendant was sentenced in accord with the plea agreement. Defendant never sought to withdraw his plea. He was aware that there was no guarantee he would be granted youthful offender status and any challenge to the youthful offender denial was forfeited by the appeal waiver (see People v Paolucci, 307 AD2d 479 [2003]). The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.